Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000776
                                                       23-SEP-2014
                                                       12:41 PM



                         SCWC-11-0000776

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               GLORIA S. FUKUMITSU, TRUSTEE OF THE

              MARVIN H. FUKUMITSU REVOCABLE TRUST,

                  Respondent/Plaintiff-Appellee,

                               vs.

                      GEORGE R. FUKUMITSU,

                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-11-0000776; CIV. NOS. 05-1-1857 and 08-1-0843)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and

     Circuit Judge Ayabe, in place of McKenna, J., recused)

          Petitioner/Defendant-Appellant George R. Fukumitsu’s


Application for Writ of Certiorari filed on August 11, 2014, is


hereby rejected. 


          DATED: Honolulu, Hawai'i, September 23, 2014.


 George R. Fukumitsu              /s/ Mark E. Recktenwald

 petitioner pro se

                                  /s/ Paula A. Nakayama


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson


                                  /s/ Bert I. Ayabe